DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aeschbacher et al., U.S. Patent 5,706,892, hereinafter referred to as Aeschbacher.  
Regarding Claim 12, Aeschbacher discloses a system comprising:
A sensor tool configured for sealing engagement with a side pocket located along a completion string (tubular as seen in at least Figure 12, side pocket mandrel 190 as part of the completion string; Col 26, Lines 13-30), the sensor tool comprising:
A sensor (224) protected by a gauge housing (tool body including elements 206/208 adjacent the sensor, Figure 12);
A plurality of seals (at least seals 210, 212, 214) located to enable sealing engagement with an interior surface of the side pocket; Col 26, Lines 13-30);
A nose extending at a bottom end of the sensor tool, the nose being oriented to provide communication between the sensor and fluids external to the completion string (as the terminal end of the tool is designed to allow for sensors 224 to measure properties along and within the tubular; Col 26, Lines 31-51);
A latch connector configured for engagement with a conveyance to enable deployment of the sensor tool into the side pocket and retrieval of the sensor tool from the side pocket (as seen in Figure 12, the upper end with element 196 is part of the system being retrievable by common wireline practices; Col 22, Lines 23-38).
Examiner notes that the structures detailed above are substantially different from those presented in the instant application, particularly with regards to the nose element, however, it is noted that the claim does not include substantial detail regarding such a structure such that a broad interpretation is being applied.  A more structurally explicit recitation of such structures would likely overcome the above interpretation.
Regarding Claim 13, Aeschbacher further discloses that the sensor tool further comprises a plurality of seal carriers about which the plurality of seals may be mounted (in so far as the outer surfaces which seals 210, 212, and 214 are attached qualify as seal carriers absent more detail).
Regarding Claim 14, Aeschbacher further discloses that the sensors may be pressure sensors (transducers; Col 26, Lines 31-51).
Regarding Claim 15, Aeschbacher further discloses that sensors commonly used with side pocket valves systems can be used to measure temperature, pressure, and other parameters (Col 2, Lines 3-18; Col 14 Line 67- Col 15, Line 19).
Regarding Claim 16, Aeschbacher further discloses that sensors commonly used with side pocket valves systems can be used to measure temperature, pressure, and other parameters (Col 2, Lines 3-18; Col 14 Line 67- Col 15, Line 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., U.S. Patent Publication 2012/0006563, in view of Aeschbacher et al., U.S. Patent 5,706,892, hereinafter referred to as Patel and Aeschbacher.
Regarding Claim 1, Patel discloses a system for use in a well, comprising:
A completion string deployed in a borehole (including base pipe 33, Figure 13), the completion string comprising a water injection mandrel (70) having a side pocket (80) to enable injection of water into a well zone through a check valve (including piston 720; Paragraphs 0066, 0067), the check valve being coupled to the side pocket and oriented to open when fluid flows through the water injection mandrel during injection of water into the well zone while closing to prevent a reverse of flow (Paragraphs 0066-0068).
While Patel discloses that a variety of sensors can be utilized (including sensor bridals 50 with sensors 52), it does not expressly disclose the use of the sensors sealed within the side pocket.
Additionally, Aeschbacher teaches the use of a side pocket mandrel system which includes a number of sensors (224) which may be arranged to be sealed within the side pocket mandrel for collecting data regarding fluid flow operations (Col 26, Lines 13-51).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Patel to include the sensors as part of the side pocket deployed tool sealing in the side pocket as taught by Aeschbacher.  Doing so merely constitutes a different arrangement for sensors to be deployed with the completion tubing to measure properties of the operation, wherein such an arrangement is advantageous for properly evaluating changing conditions of the wellbore at the injection point to make any necessary adjustments (Col 14 Line 67- Col 15, Line 54).  Examiner notes that in light of such a modification and in the absence of more explicit structural limitations for the sensor nose, as the check valve portion of Patel includes multiple features which may be regarded as a nose for opening the check valve (including elements of the housing and central shaft) such a condition is merely an arbitrary selection of one such element, however, a more structurally explicit recitation of such structures would likely overcome the above interpretation.
Regarding Claim 2, Patel further discloses that multiple injection sites can be present along the string so as to treat multiple formation intervals (12, 14, 16; Figure 11; Paragraph 0031).
Regarding Claims 3 and 4, in view of the modification to include sensor arrangements as part of the side pocket deployed tool, wherein each of the side pocket intervals has its own deployed tool string for water injection to each interval and by extension, its own sensor arrangement (Paragraphs 0031, 0032).
Regarding Claim 5, in view of the modifications made in relation to Claim 1, Patel further discloses that the side pocket tool includes sealing elements spaced apart from one another at the top and bottom ends (including seals 722, Figure 13).
Regarding Claim 6, Patel in view of Aeschbacher teaches the limitations in Claim 1, while Patel discloses that a variety of sensor types may be used including flow rate and temperature, among others, it does not expressly highlight a pressure sensor (Paragraph 0032).
Additionally, Aeschbacher teaches that both temperature and pressure sensors are known to be used in monitoring operations with side pocket mandrel systems (Col 14 Line 67- Col 15, Line 19).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the sensor arrangement of Patel to include a pressure sensor as taught by Aeschbacher.  Doing so merely constitutes the use of a sensor type which is known to be helpful in monitoring and carrying out side pocket operations (Col 14 Line 67- Col 15, Line 19).
Regarding Claim 7, Patel further discloses that the sensor arrangements used in the wellbore may include temperature sensors (Paragraph 0032).
Regarding Claim 8, Patel in view of Aeschbacher teaches the limitations in Claim 1, while Patel discloses that a variety of sensor types may be used including flow rate and temperature, among others, it does not expressly highlight a pressure sensor (Paragraph 0032).
Additionally, Aeschbacher teaches that both temperature and pressure sensors are known to be used in monitoring operations with side pocket mandrel systems (Col 14 Line 67- Col 15, Line 19).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the sensor arrangement of Patel to include a pressure sensor in addition to temperature sensors as taught by Aeschbacher.  Doing so merely constitutes the use of a sensor type which is known to be helpful in monitoring and carrying out side pocket operations (Col 14 Line 67- Col 15, Line 19).
Regarding Claim 9, in view of the modifications made in relation to Claim 1, Patel further discloses that the sensor tool may comprise a gauge housing in so far as the tool includes at least housing 708 which acts to seal the side pocket mandrel and give some level of protection.
Regarding Claim 10, Patel further discloses that the tool may further comprise a patch connector (740) configured for coupling with a conveyance used to deploy and retrieve the tool (Paragraph 0064).
Allowable Subject Matter
Claims 18-20 are allowed over the prior art.
Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carmody et al., U.S. Patent 5,896,8924, teaches the use of a side pocket gas lift valve having selective control over a piston actuated check valve for opening fluid communication.
Griffiths et al., U.S. Patent 8,528,395, teaches the use of a side pocket fluid pressure measurement tool with a communication interface.
Grudzinski, U.S. Patent 5,358,035, teaches the use of a side pocket mandrel control system for opening and check valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676